United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Company T File by a party other than the Company □ Check the appropriate box: £ Preliminary proxy statement £ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) T Definitive proxy statement £ Definitive additional materials £ Soliciting material pursuant to §240.14a-12 Tredegar Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Company) Payment of Filing Fee (check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the file fee is calculated and state how it was determined): 4. Proposed aggregate offering price: 5. Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by the Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 1100 Boulders Parkway Richmond, Virginia 23225 Annual Meeting of Shareholders April 13, 2011 To Our Shareholders: We invite you to attend the Annual Meeting of Shareholders to be held at the Jepson Alumni Center of the University of Richmond, 49 Crenshaw Way, Richmond, Virginia, on Tuesday, May 24, 2011, at 9:00 a.m., Eastern Daylight Time.A formal notice of the meeting, a proxy statement and a proxy card are enclosed.You are being asked to consider and act upon each of the following items: 1. To elect the four directors identified in the enclosed proxy statement to serve until the 2014 annual meeting of shareholders and until their successors are elected and qualified; 2. To conduct a non-binding advisory vote on the compensation paid by Tredegar to our named executive officers; 3. To conduct a non-binding advisory vote on the frequency of holding future non-binding advisory votes on the compensation paid by Tredegar to our named executive officers; 4. To ratify the selection of PricewaterhouseCoopers LLP as our independent auditors for fiscal year 2011; and 5. To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. There are four ways for you to exercise your vote.You may vote by completing, signing, dating and returning the enclosed proxy card in the self-addressed, stamped envelope provided.If your shares of Tredegar common stock are registered directly in your name with Computershare Investor Services, our transfer agent, you also have the option of voting your shares by telephone or via the Internet.Finally, you may vote in person at the meeting, even if you return the proxy. On behalf of our Board of Directors, management and employees of Tredegar Corporation, I thank you for your continued support and confidence in our company. Sincerely yours, R. Gregory Williams Chairman of the Board TREDEGAR CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME: Tuesday, May 24, 2011, at 9:00 a.m., Eastern Daylight Time PLACE: Jepson Alumni Center University of Richmond 49 Crenshaw Way Richmond, Virginia23173 (see directions on reverse) ITEMS OF BUSINESS:
